Opinion
BAXTER, J.
Gayla Loza agreed, as a condition of felony probation, to submit her residence to warrantless searches. During a warrantless search of Loza’s residence, police officers uncovered evidence of criminal activity (drugs and firearms) against Cheryl Jeanene Woods and William B. Benson, who shared the residence with Loza. Woods and Benson successfully moved to suppress the evidence on the ground it had been obtained as the result of a pretextual probation search.
We granted review to consider whether a warrantless search of a probationer’s house is constitutionally invalid when it is undertaken to discover *672incriminating evidence against a third party residing in the house. We conclude that, in this case, the officer’s subjective intent did not invalidate the challenged search since the circumstances, viewed objectively, justified the officer’s actions.
Facts
On the night of September 9, 1995, Police Officer Norm Wielsch was on routine patrol in Antioch when he saw Jason Mofield walking in front of a house at 615 West 9th Street. Mofield was carrying a long object covered with a cloth, which Wielsch suspected was a weapon. Wielsch followed Mofield for several blocks and observed him transfer the object from hand to hand and behind his back,' as though he was attempting to conceal it. When Mofield saw Wielsch, he quickened his pace and turned into a driveway.
Wielsch called out to Mofield, who then stopped and turned around. Wielsch directed him to shake the cloth-covered object in his hand. As he did so, two plastic baggies fell to the ground. One baggie contained a white substance, the other what looked like marijuana. Wielsch immediately grabbed Mofield and pulled the long object from his hand. Mofield threw a glass pipe and several baggies into some nearby ivy. After handcuffing Mofield, Wielsch picked up the cloth-covered object and discovered it was a long fixed-blade knife.
Wielsch arrested Mofield. During booking, Mofield told Wielsch he lived with his girlfriend, Gayla Loza, at 615 West 9th Street. Wielsch was familiar with Loza and knew she had consented to warrantless searches as a condition of her felony probation. Wielsch had also received a tip three days earlier that someone was selling drugs at 615 West 9th Street, and a year before he had assisted in executing a search warrant for drugs at that location. Wielsch, believing Mofield might have other drugs stored at the house, decided to conduct a warrantless probation search of the house to look for drugs.
Wielsch immediately drove back to 615 West 9th Street, where he saw Loza at the front door. When told by Wielsch that he was going to search her residence, Loza responded by saying no. Wielsch then said: “Well, you’re on probation, and we’re going to search it.” Wielsch entered the house, ascertained from Loza that she was there alone, and walked down a hallway to the only bedroom in the house. Upon entering the bedroom, he found Woods and Benson (hereafter defendants), who lived at the house, and two others. Wielsch also found methamphetamine and marijuana in that room, as well as two guns and letters addressed to Loza, Woods and Benson. Defendants *673were indicted for possession of methamphetamine, possession of marijuana for sale, and related enhancements.
Defendants moved to suppress the evidence. At the hearing, the superior court stated that Wielsch, possessing information of drug dealings prior to the Mofield encounter, “certainly could have done a search on Ms. Loza earlier if he wanted to” and that he would have been acting lawfully “if in fact this was a proper probation search.” It found, however, that Wielsch had used the probation search as a pretext to search the residence for evidence against Mofield. The court granted defendants’ motion pursuant to People v. Pipitone (1978) 86 Cal.App.3d 681 [152 Cal.Rptr. 1] (Pipitone), a decision that had upheld a suppression order based on a finding that officers had utilized a wife’s probation search condition solely to collect evidence against her husband without first obtaining a warrant. (Id. at pp. 687-688.) Thereafter the court granted defendants’ motion to dismiss the charges against them.
The Court of Appeal affirmed. As an initial matter, it found “substantial evidence to support the superior court’s factual finding that, subjectively, Officer Wielsch’s sole reason for searching the residence was to discover evidence against Mofield.” While expressing doubts about the continuing validity of Pipitone, supra, 86 Cal.App.3d 681, the Court of Appeal noted that Pipitone was tacitly approved in People v. Bravo (1987) 43 Cal.3d 600, 610-611 [238 Cal.Rptr. 282, 738 P.2d 336] (Bravo) and was not clearly overruled by Whren v. United States (1996) 517 U.S. 806 [116 S.Ct. 1769, 135 L.Ed.2d 89] (Whren). We granted the People’s petition for review.
Discussion
A.
As the finder of fact in a proceeding to suppress evidence (Pen. Code, § 1538.5), the superior court is vested with the power to judge the credibility of the witnesses, resolve any conflicts in the testimony, weigh the evidence and draw factual inferences in deciding whether a search is constitutionally unreasonable. (People v. Lawler (1973) 9 Cal.3d 156, 160 [107 Cal.Rptr. 13, 507 P.2d 621].) Accordingly, in reviewing the instant suppression order, we consider the record in the light most favorable to defendants as respondents since “all factual conflicts must be resolved in the manner most favorable to the [superior] court’s disposition on the [suppression] motion.” (People v. Martin (1973) 9 Cal.3d 687, 692 [108 Cal.Rptr. 809, 511 P.2d 1161].) But while we defer to the superior court’s express and implied factual findings if they are supported by substantial evidence, we exercise our independent judgment in determining the legality of a search on the facts *674so found. (People v. Glaser (1995) 11 Cal.4th 354, 362 [45 Cal.Rptr.2d 425, 902 P.2d 729]; People v. Lawler, supra, 9 Cal.3d at p. 160.)
Applying the foregoing standard of review, we agree with the Court of Appeal that “although we might have reached a different conclusion had we been the fact finders in this case, there is substantial evidence to support the superior court’s factual finding that, subjectively, Officer. Wielsch’s sole reason for searching the residence was to discover evidence against Mofield” and not to investigate whether Loza had violated her probation. Like the Court of Appeal, then, we consider ourselves bound by this finding of fact, even though we do not necessarily agree with it.
We now consider the constitutional significance of that factual finding. (People v. Glaser, supra, 11 Cal.4th at p. 362; People v. Lawler, supra, 9 Cal.3d at p. 160.)
B.
Pursuant to California Constitution, article I, section 28, subdivision (d), we review challenges to the admissibility of evidence obtained by police searches and seizures under federal constitutional standards. (People v. Bradford (1997) 15 Cal.4th 1229, 1291 [65 Cal.Rptr.2d 145, 939 P.2d 259]; In re Tyrell J. (1994) 8 Cal.4th 68, 76 [32 Cal.Rptr.2d 33, 876 P.2d 519].)
The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons, houses, papers and effects, against unreasonable searches and seizures” and provides that “no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.” (U.S. Const., Amend. IV.)  A search conducted without a warrant is unreasonable per se under the Fourth Amendment unless it falls within one of the “specifically established and well-delineated exceptions.” (Katz v. United States (1967) 389 U.S. 347, 357 [88 S.Ct. 507, 514, 19 L.Ed.2d 576]; Bravo, supra, 43 Cal.3d at p. 609.) It is “well settled that one of the specifically established exceptions to the requirements of both a warrant and probable cause is a search that is conducted pursuant to consent.” (Schneckloth v. Bustamonte (1973) 412 U.S. 218, 219 [93 S.Ct. 2041, 2043-2044, 36 L.Ed.2d 854]; Bravo, supra, 43 Cal.3d at p. 605.)
In California, probationers may validly consent in advance to warrantless searches in exchange for the opportunity to avoid service of a state prison term. (Bravo, supra, 43 Cal.3d at p. 608; accord, Zap v. United States (1946) 328 U.S. 624, 628-629 [66 S.Ct. 1277, 1279-1280, 90 L.Ed. 1477], *675vacated (1947) 330 U.S. 800 [67 S.Ct. 857, 91 L.Ed. 1259].)1 For nearly three decades, this court has upheld the legality of searches authorized by probation terms that require probationers to submit to searches of their residences at any time of the day or night by any law enforcement officer with or without a warrant. (E.g., Bravo, supra, 43 Cal.3d at pp. 602, 607; People v. Mason (1971) 5 Cal.3d 759, 763 [97 Cal.Rptr. 302, 488 P.2d 630], disapproved on other grounds in People v. Lent (1975) 15 Cal.3d 481, 486, fn. 1 [124 Cal.Rptr. 905, 541 P.2d 545].)
In Bravo, supra, 43 Cal.3d 600, we concluded that a search condition of probation that permits a search of a probationer’s home without a warrant also permits a search of the home without reasonable cause. (43 Cal.3d at pp. 607-609.) We declined to hold that a probationer’s consent to a “waiver” of Fourth Amendment rights must be limited to searches conducted upon reasonable suspicion, in part because “the opportunity to choose probation might well be denied to many felons by judges whose willingness to offer the defendant probation in lieu of prison is predicated upon knowledge that the defendant will be subject to search at any time for a proper probation or law enforcement purpose.” (43 Cal.3d at p. 609.) Our holding, we observed, was consistent with the dual purpose of a search condition to deter further offenses by the probationer and to ascertain compliance with the terms of probation: “ ' “With knowledge he may be subject to a search by law enforcement officers at any time, [the probationer] will be less inclined to have [contraband] in his possession.” ’ ” (43 Cal.3d at p. 610.)2
It long has been settled that a consent-based search is valid when consent is given by one person with common or superior authority over the area to be searched; the consent of other interested parties is unnecessary. (People v. Boyer (1989) 48 Cal.3d 247, 276 [256 Cal.Rptr. 96, 768 P.2d 610]; People v. Haskett (1982) 30 Cal.3d 841, 856 [180 Cal.Rptr. 640, 640 *676P.2d 776]; People v. Veiga (1989) 214 Cal.App.3d 817, 828 [262 Cal.Rptr. 919]; see People v. Clark (1993) 5 Cal.4th 950, 979 [22 Cal.Rptr.2d 689, 857 P.2d 1099] [search of a car].) Warrantless consent searches of residences have been upheld even where the unmistakable purpose of the search was to obtain evidence against a nonconsenting coinhabitant. (E.g., United States v. Matlock (1974) 415 U.S. 164, 170 [94 S.Ct. 988, 992-993, 39 L.Ed.2d 242] [roommate’s consent, obtained after defendant was arrested and removed from the scene, sufficient]; People v. Haskett, supra, 30 Cal.3d at pp. 856-857.)
As the United States Supreme Court explains, “when the prosecution seeks to justify a warrantless search by proof of voluntary consent, it is not limited to proof that consent was given by the defendant, but may show that permission to search was obtained from a third party who possessed common authority over or other sufficient relationship to the premises or effects sought to be inspected.” (United States v. Matlock, supra, 415 U.S. at p. 171, fn. omitted [94 S.Ct. at p. 993]; see Illinois v. Rodriguez (1990) 497 U.S. 177, 188-189 [110 S.Ct. 2793, 2801-2802, 111 L.Ed.2d 148].) The “common authority” theory of consent rests “on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common area to be searched.” (United States v. Matlock, supra, 415 U.S. at p. 171, fn. 7 [94 S.Ct. at p. 993]; People v. Haskett, supra, 30 Cal.3d at p. 856.)
In this court, defendants do not dispute that Loza was subject to a probation search condition that allowed the police to conduct a warrantless search of her residence.3 Nonetheless, defendants contend Griffin v. Wisconsin (1987) 483 U.S. 868 [107 S.Ct. 3164, 97 L.Ed.2d 709] (Griffin) supports the conclusion that a probation search, when undertaken for reasons unrelated to the probationer, violates the Fourth Amendment because it does not serve the special need that justified the search in the first place. In defendants’ view, Griffin supports the analysis of Pipitone, supra, 86 Cal.App.3d 681, which held that officers could not rely on a wife’s probation search condition solely to collect evidence against her husband.
In Griffin, supra, 483 U.S. 868, the United States Supreme Court upheld the warrantless search of a Wisconsin probationer’s home because it was *677conducted pursuant to a regulatory scheme that itself satisfied the Fourth Amendment’s reasonableness requirement.4 Central to the high court’s analysis was its determination that Wisconsin’s operation of a probation system presented a “special need” beyond normal law enforcement that justified a departure from the usual warrant and probable cause requirements. (483 U.S. at p. 875 [107 S.Ct. at p. 3169].) In particular, the court believed that close supervision of probationers could promote rehabilitation and reduce recidivism while helping to protect the community from potential harm by probationers. (Ibid.)
In addition to finding that the supervision of probationers qualified as a special need, the court determined in Griffin that a warrant requirement would appreciably interfere with the state probation system by substituting a magistrate’s judgment for that of a probation officer in assessing the amount of supervision required for a probationer and by making it more difficult for probation officials to respond quickly to evidence of a probationer’s misconduct. (483 U.S. at p. 876 [107 S.Ct. at pp. 3169-3170].) Furthermore, a probable cause requirement would reduce the deterrent effect of the probation system since “[t]he probationer would be assured that so long as his illegal (and perhaps socially dangerous) activities were sufficiently concealed as to give rise to no more than reasonable suspicion, they would go undetected and uncorrected.” (483 U.S. at p. 878 [107 S.Ct. at p. 3171].) In light of these and other considerations, the court found it constitutionally acceptable for Wisconsin, as part of its probation system, to dispense with the necessity of a warrant and to employ a “reasonable grounds” requirement, as opposed to the probable cause standard, for purposes of probation searches.
Contrary to defendants’ assertions, Griffin does not suggest that any probation search conducted for reasons unrelated to the probationer must be found invalid under the Fourth Amendment. Griffin addressed the constitutional validity of a regulatory scheme that allowed warrantless searches of persons placed on probation. (See 483 U.S. at pp. 870-871 [107 S.Ct. at pp. 3166-3167].) Because such search conditions were imposed by regulation, the high court elaborated on the “special need” of the state for close supervision of probationers as justifying an exception to the warrant and probable cause requirements of the Fourth Amendment. (483 U.S. at pp. *678873-875 [107 S.Ct. at pp. 3168-3169].)  Accordingly, there was no reason for the court to consider application of a consent-based exception to the warrant requirement.5 Although Griffin supports the general conclusion that a regulation allowing warrantless searches of probationers serves to promote the rehabilitative purposes of probation and to protect the public from probationer misconduct, its analysis provides little guidance on the specific issue at hand.
Nearly a decade after Griffin, the United States Supreme Court decided Whren, supra, 517 U.S. 806. In Whren, undercover police officers temporarily detained a motorist who the officers had probable cause to believe had committed a civil traffic violation. There was evidence, however, that the officers actually stopped the motorist to investigate whether he was engaged in illegal drug dealing. During the detention, the police observed crack cocaine in plain view inside the vehicle. At a pretrial suppression hearing, the motorist and his passenger challenged the drug evidence on the ground that the traffic stop was a mere pretext to search their vehicle for evidence of drugs. The high court rejected the pretext argument and held that the officers’ subjective motivations did not invalidate the search since the circumstances, viewed objectively, justified their action. Although the court acknowledged prior decisions indicating that pretextual searches were inappropriate in the context of “inventory searches” and “administrative inspections,” it remarked that “only an undisceming reader would regard these cases as endorsing the principle that ulterior motives can invalidate police conduct that is justifiable on the basis of probable cause to believe that a violation of law has occurred.” (517 U.S. at p. 811 [116 S.Ct. at p. 1773].)
The People argue Whren is the latest in a line of Supreme Court decisions recognizing that the subjective intent of a police officer is irrelevant in evaluating the legality of a search or seizure. Conversely, defendants assert Whren’s analysis is limited to police actions that are otherwise supported by probable cause.
Whren, of course, does not address probation searches, consent-based or otherwise.  For the reasons below, however, we conclude that Whren’s analysis logically extends, at the very least, to a search where, as *679here, the circumstances, viewed objectively, show a possible probation violation that justifies a search of the probationer’s house pursuant to a search condition.6
Statements in Whren strongly suggest that the propriety of disregarding an officer’s subjective intent is not strictly confined to searches justified by probable cause: “Not only have we never held, outside the context of inventory search or administrative inspection (discussed above), that an officer’s motive invalidates objectively justifiable behavior under the Fourth Amendment; but we have repeatedly held and asserted the contrary.” (Whren, supra, 517 U.S. at p. 812 [116 S.Ct. at p. 1773].) In explaining what it meant by “inventory search” and “administrative inspection,” the court provided definitions that, on their face, exclude probation searches. Specifically, the court defined an “inventory search” as “the search of property lawfully seized and detained, in order to ensure that it is harmless, to secure valuable items (such as might be kept in a towed car), and to protect against false claims of loss or damage.” (Whren, supra, 517 U.S. at p. 811, fn. 1 [116 S.Ct. at p. 1773].) An “administrative inspection” was described as “the inspection of business premises conducted by authorities responsible for enforcing a pervasive regulatory scheme—for example, unannounced inspection of a mine for compliance with health and safety standards.” (Whren, supra, at p. 811, fn. 2 [116 S.Ct. at p. 1773].)
In a passage significant to the issue before us, the Supreme Court explained: “In United States v. Villamonte-Marquez, 462 U.S. 579, 584, n. 3 [103 S.Ct. 2573, 2577, 77 L.Ed.2d 22] (1983), we held that an otherwise valid warrantless boarding of a vessel by customs officials was not rendered invalid ‘because the customs officers were accompanied by a Louisiana state policeman, and were following an informant’s tip that a vessel in the ship channel was thought to be carrying marihuana.’ We flatly dismissed the idea that an ulterior motive might serve to strip the agents of their legal justification. In United States v. Robinson, 414 U.S. 218 [94 S.Ct. 467, 38 L.Ed.2d 427] (1973), we held that a traffic-violation arrest (of the sort here) would not be rendered invalid by the fact that it was ‘a mere pretext for a narcotics search,’ id., at 221, n. 1 . . . . And in Scott v. United States, 436 U.S. 128, 138 [98 S.Ct. 1717, 1723, 56 L.Ed.2d 168] (1978), in rejecting the contention that wiretap evidence was subject to exclusion because the agents conducting the tap had failed to make any effort to comply with the statutory *680requirement that unauthorized acquisitions be minimized, we said that ‘[s]ubjective intent alone . . . does not make otherwise lawful conduct illegal or unconstitutional.’ ” (Whren, supra, 517 U.S. at pp. 812-813 [116 S.Ct. at p. 1774].) The court concluded by emphasizing the principle that “ ‘the fact that the officer does not have the state of mind which is hypothecated by the reasons which provide the legal justification for the officer’s action does not invalidate the action taken as long as the circumstances, viewed objectively, justify that action.’ ” (Whren, supra, 517 U.S. at p. 813 [116 S.Ct. at p. 1774].)
It is reasonable to infer from the high court’s reference to United States v. Villamonte-Marquez (1983) 462 U.S. 579 [103 S.Ct. 2573, 77 L.Ed.2d 22] (Villamonte-Marquez) that the objective standard may apply outside the context of police actions supported by probable cause. As indicated in the court’s discussion, Villamonte-Marquez upheld the validity of the suspicion-less boarding of a vessel by government officers pursuant to a statute that allows the boarding of any vessel at any time for examination of the manifest and other documentation (19 U.S.C. § 1581(a)). The defendants in that case had argued that the statute could not be relied upon to validate the boarding where, as there, customs and state police officers had been working together and were following a tip regarding a cargo of marijuana. That argument was roundly rejected, with the court remarking there was “ ‘little logic in sanctioning such examinations of ordinary, unsuspect vessels but forbidding them in the case of suspected smugglers.’ ” (Villamonte-Marquez, supra, 462 U.S. at p. 584, n. 3 [103 S.Ct. at p. 2577].) Viewed together, Villamonte-Marquez, supra, 462 U.S. 579, and Whren, supra, 517 U.S. 806, refute defendants’ broad assertion that, absent probable cause, pretext or subterfuge will vitiate ostensibly lawful police actions.
Indeed, there are good reasons to disregard an officer’s subjective intent in assessing the validity of a search or seizure. As the Supreme Court emphasized in a case involving the plain view doctrine, “evenhanded law enforcement is best achieved by the application of objective standards of conduct, rather than standards that depend upon the subjective state of mind of the officer. The fact that an officer is interested in an item of evidence and fully expects to find it in the course of a search should not invalidate its seizure if the search is confined in area and duration by the terms of a warrant or a valid exception to the warrant requirement.” (Horton v. California (1990) 496 U.S. 128, 138 [110 S.Ct. 2301, 2308-2309, 110 L.Ed.2d 112] [holding the Fourth Amendment does not prohibit the warrantless seizure of evidence in plain view even though discovery of the evidence was not inadvertent].)
In the probation search context, an objective standard would discourage the sort of disparate results that might result if the validity of such searches *681were to turn on the searching officer’s subjective intent. For instance, another officer, possessing the same knowledge and faced with the same circumstances, as Officer Wielsch, legitimately and convincingly might have testified that she went to Loza’s house to determine if Loza was complying with probation, even though she believed that evidence incriminating others might also be found. If subjective intent were the controlling factor, then defendants’ suppression motion would not have succeeded even though the officer had conducted her search no differently than Wielsch.
But whether the purpose of the search is to monitor the probationer or to serve some other law enforcement purpose, or both, the search in any case remains limited in scope to the terms articulated in the search clause (Bravo, supra, 43 Cal.3d at p. 605) and to those areas of the residence over which the probationer is believed to exercise complete or joint authority (United States v. Matlock, supra, 415 U.S. at pp. 170-171 [94 S.Ct. at pp. 992-993]; People v. Boyer, supra, 48 Cal.3d at p. 276; People v. Haskett, supra, 30 Cal.3d at p. 856). Given such constraints, there is little to be advanced by validating a search merely upon the searching officer’s ability to convincingly articulate the proper subjective motivation for his or her actions. As one legal scholar observed in the stop-and-frisk context, “surely the catch is not worth the trouble of the hunt when courts set out to bag the secret motivations of policemen .... A subjective purpose to do something that the applicable legal rules say there is sufficient objective cause to do can be fabricated all too easily and undetectably.” (Amsterdam, Perspectives on the Fourth Amendment (1974) 58 Minn. L.Rev. 349, 436-437, fns. omitted.) Those same concerns are present in the probation search context.
Applying an objective standard to the facts of this case, we see no basis for invalidating Officer Wielsch’s search and seizure of evidence at the residence at 615 West 9th Street. The record, viewed objectively, shows that Loza was on probation and had agreed to submit her residence to warrantless searches by law enforcement officers. Wielsch had been told, three days before the search, that drugs were being sold out of the house at Loza’s address. On the night of the search, Wielsch had observed Loza’s live-in boyfriend, Jason Mofield, walking from the area of the house in a suspicious manner. Wielsch later ascertained Mofield was carrying a weapon and illegal drugs. Regardless of Wielsch’s ulterior motives, the circumstances presented ample justification for entry and search of the house pursuant to Loza’s search condition.7
In closing, it should be emphasized that our holding is not intended to legitimize unreasonable searches with respect to nonprobationers who share *682residences with probationers.  In all cases, a search pursuant to a probation search clause may not exceed the scope of the particular clause relied upon. (See Bravo, supra, 43 Cal.3d at p. 605.) Nor may such a search be undertaken in a harassing or unreasonable manner. (Id. at p. 607; People v. Mason, supra, 5 Cal.3d at p. 765, fn. 3; cf. People v. Haskett, supra, 30 Cal.3d at p. 857.) Moreover, officers generally may only search those portions of the residence they reasonably believe the probationer has complete or joint control over. (Cf. Illinois v. Rodriguez, supra, 497 U.S. at pp. 188-189 [110 S.Ct. at pp. 2801-2802] [facts available to officer must give rise to reasonable belief that consenting party has authority over the premises to be searched; if not, warrantless entry without further inquiry is unlawful unless authority actually exists].) That is, unless the circumstances are such as to otherwise justify a warrantless search of a room or area under the sole control of a nonprobationer (e.g., exigent circumstances), officers wishing to search such a room or area must obtain a search warrant to do so.
Disposition
The judgment of the Court of Appeal is reversed. The matter is remanded to that court for further proceedings consistent with this opinion.
George, C. J., Werdegar, J., and Chin, J., concurred.

Although Zap v. United States, supra, 328 U.S. 624, was vacated in 1947, the United States Supreme Court has subsequently relied upon that opinion for the proposition that a consent search is one of the well-settled exceptions to the warrant and probable cause requirements of the Fourth Amendment. (E.g., Texas v. Brown (1983) 460 U.S. 730, 736 [103 S.Ct. 1535, 1540, 75 L.Ed.2d 502]; Schneckloth v. Bustamonte, supra, 412 U.S. at p. 219 [93 S.Ct. at pp. 2043-2044]; Katz v. United States, supra, 389 U.S. at p. 358, fn. 22 [88 S.Ct. at p. 515].)


In her answer to the petition for review, defendant Woods requested we consider whether the Fourth Amendment is violated by probation searches that are conducted by police (1) without any authorization by the probation department, and (2) without reasonable cause to suspect a violation of probation. We already have. (Bravo, supra, 43 Cal.3d at p. 609 [reasonable cause or suspicion unnecessary]; see People v. Mason, supra, 5 Cal.3d 759, 769 (dis. opn. of Peters, J.) [disagreeing with majority’s implicit conclusion that a probationer may validly consent to probation searches by any law enforcement officer].) Defendant offers no persuasive basis for reconsidering our prior conclusions.


Defendants argued to the superior court that the search of the house at 615 West 9th Street was invalid because it extended to areas outside of Loza’s control. The court apparently rejected that argument, indicating it would have found the search valid had it been a “proper” probation search.


As described by the court, Wisconsin’s probation regime allowed searches of a probationer’s home without a warrant “as long as his supervisor approve[d]” and there were “ ‘reasonable grounds’ to believe the presence of contraband,” including any item prohibited by probation conditions. (Griffin, supra, 483 U.S. at pp. 870-871 [107 S.Ct. at p. 3167].) Under Wisconsin law, the requisite “reasonable grounds” had been conclusively established in the Griffin case by a tip from a police detective that the probationer “had” or “may have had” an illegal weapon at his home. (483 U.S. at p. 875 [107 S.Ct. at p. 3169].)


In California, not all probationers are subject to search clauses. Those who are have agreed to such clauses as a term of their probation. (See In re Tyrell J., supra, 8 Cal.4th at p. 82 [recognizing that an adult offender has the right to refuse probation when its terms appear more onerous than the sentence which might be imposed]; Bravo, supra, 43 Cal.3d at p. 608 [same].) A criminal defendant need not reject probation and accept incarceration in order to seek review of an allegedly unreasonable or invalid search condition, but a proper objection must be raised at the time of the sentencing hearing. (See People v. Welch (1993) 5 Cal.4th 228, 236-237 [19 Cal.Rptr.2d 520, 851 P.2d 802].)


To clarify, we emphasize “at the very least” because our cases effectively recognize that a search pursuant to a probation search condition may be reasonable and lawful without facts indicating a probation violation (Bravo, supra, 43 Cal.3d 600), and that an officer’s knowledge of the search condition is not a prerequisite to a valid search (In re Tyrell J., supra, 8 Cal.4th 68 [decided in the context of a juvenile probationer]). In this case, we need only address the factual scenario before us.


To the extent Pipitone, supra, 86 Cal.App.3d 681, is inconsistent with our conclusions in this case, it is hereby disapproved.